Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on February 25, 2021 for patent application 16/028,680 filed on July 6, 2018.
 

Claims
Claims 1-9 and 21-31 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9, 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025), Cuttner et al. (Pub. No.: US 2010/0094866) and Das et al. (Pat. No.: US 6,493,688).
Regarding claim 1, Phillips discloses a method comprising: obtaining, by a media broker including a processor, an identifier associated with a first user receiving device (Fig. ; identifying, by the media broker, first user profile settings associated with the first user receiving device based on the identifier (Fig. 4, elements 270 and 280, para. [0049]); accessing, by the media broker, the first user profile settings associated with the first user receiving device (Fig. 4, elements 270 and 280, para. [0049]); transmitting, by the media broker, the first user profile settings to a second user receiving device through a network (Fig. 4, elements 200-340, paras. [0045]-[0049] and [0052]. “Note that the renderer 14 on which a media item is viewed may be different than the renderer 14 from which a resume point is defined or otherwise created.”), and wherein the second user receiving device stores the first user profile settings at the second user receiving device responsive to the transmitting the first user profile settings to enable operation of the second user receiving device according to the first user profile settings and first content use data (Fig. 4, element 340, para. [0053]. The media item is played from the resume point; i.e. the device is operated in response to the settings.); determining, by the mobile device, an expiration of a time period (Fig. 3, element 68, para. [0042]).
	Although Phillips discloses an expiration time, it could be argued that Phillips does not explicitly disclose responsive to the determining the expiration of the time period, directing, by the media broker, the second user receiving device to remove the first user profile settings from storage at the second user receiving device to disable the operation of the second user receiving device according to the first user profile settings. However, in analogous art, Wieder discloses “storing a definition of usage-rights for said digital-work in one or more memories; wherein said definition of usage-rights authorizes a plurality of different formats of a digital-work for use by a user, at a plurality of different user-devices; wherein one user-device uses a different format from another user-device (para. [0549]),” “wherein the  This would have produced predictable and desirable results, in that it would allow for time limits to be placed on accessibility to content, which would add a well-known capability to the system.
	It could be argued that the combination of Phillips and Wieder does not explicitly disclose wherein prior user profile settings are stored at the second user receiving device, and thus it could be argued that the combination of Phillips and Wieder further does not explicitly disclose that the media broker is directed to enable operation of the second user receiving device according to the prior user profile settings responsive to the determining the expiration of the time period. However, in analogous art, Cuttner discloses that “[a]n Account Manager system may also allow an authorized user to change various system settings. For example, a system of a viewing station 14 may set a particular stored profile as a default profile. If a user logs into the system another user profile associated with the user may be activated. After the user views a program, the system may then automatically revert back to the Default profile 
The combination of Phillips, Wieder and Cuttner does not explicitly disclose wherein the obtaining, the communicating, the identifying, the accessing, the transmitting, the determining and the directing are performed by a mobile user device. However, in analogous art, Das discloses that a user-profile module may be located within a remote control (i.e. a mobile user device), wherein “one or more user profiles may be transferred to the remote control,” wherein “it is further possible to control a plurality of TVs, STBs and videorecorders using the same user profile and zap control module. Updates of user profiles, or suggestions for such updates, may be fed back to the TV or STB. For example, the remote control may be arranged to record the user's viewing history and, if necessary, update the user's profile accordingly, after which the updates are communicated to the TV or STB (col. 5, ln. 60 – col. 6, ln. 37),” which teaches that identifiers may be transmitted between a first set-top box, to a remote control device, and then on 
Regarding claim 4, the combination as stated above discloses the method as recited in claim 1, and further discloses wherein the first content use data comprises at least one of playlist data, playback lists, and favorite channel lists (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
Regarding claim 5, the combination as stated above discloses the method as recited in claim 4, and further discloses further comprising receiving, by the mobile user device, updated first user profile settings from the second user receiving device, wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.). 
Regarding claim 6, the combination as stated above discloses the method as recited in claim 5, and further discloses further comprising transmitting, by the mobile user device, the updated first user profile settings to the first user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 7, the combination as stated above discloses the method as recited in claim 1, and further discloses wherein the first content use data comprises favorite channel data (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
the method as recited in claim 1, and further discloses further comprising revising, by the mobile user device, the first content use data to form revised content use data in the second user receiving device; communicating, by the mobile user device, the revised content use data to the first user receiving device; and storing, by the mobile user device, the revised content use data in the first user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.). 
Regarding claim 9, the combination as stated above discloses the method as recited in claim 8, and further discloses wherein communicating the revised content use data further comprises communicating the revised content use data to the second user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
Regarding claim 21, Phillips discloses a media broker, comprising: a processing system including a processor (Fig. 4, element 12, paras. [0034]-[0036]); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying first user profile settings associated with a first user receiving device based on an identifier associated with the first user receiving device (Fig. 4, elements 270 and 280, para. [0049]); accessing the first user profile settings associated with the first user receiving device (Fig. 4, elements 270 and 280, para. [0049]); transmitting the first user profile settings to a second user receiving device through a network (Fig. 4, elements 200-340, paras. [0045]-[0049]), wherein the second user receiving device stores the first user profile settings at the second user receiving device responsive to the transmitting the first user profile settings to enable operation of the second user receiving device according to the first user profile settings and first content user data (Fig. 4, element 340, para. [0053]. The media item is played from the resume point; i.e. the device is operated in response to the settings.); determining an expiration of a time period (Fig. 3, element 68, para. [0042]). 
Although Phillips discloses an expiration time, it could be argued that Phillips does not explicitly disclose responsive to the determining the expiration of the time period, directing the second user receiving device to remove the first user profile settings from storage at the second user receiving device to disable the operation of the second user receiving device according to the first user profile settings. However, in analogous art, Wieder discloses “storing a definition of usage-rights for said digital-work in one or more memories; wherein said definition of usage-rights authorizes a plurality of different formats of a digital-work for use by a user, at a plurality of different user-devices; wherein one user-device uses a different format from another user-device (para. [0549]),” “wherein the authorization sent to the user-device expires, before the definition of usage-rights expires (para. [0555]),” or “wherein the authorization, sent to the user-device, expires after a time period that is less than the definition of usage-rights (para. [0556]),” or “wherein the authorization sent to the user-device expires, unless the authorization sent to the user-device is re-newed from time to time (para. [0559]),” or “wherein the authorization sent to the user-device, expires after a time period, unless appropriate feedback on the usage of the digital-work has been sent by the user-device (para. [0560]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips to allow for responsive to the determining the expiration of the time period, directing, by the media broker, the second user receiving device to remove the first user profile settings from storage at the second user receiving device to disable the operation of the second user receiving device according to the first user profile settings. This would have 
	It could be argued that the combination of Phillips and Wieder does not explicitly disclose wherein prior user profile settings are stored at the second user receiving device, and thus it could be argued that the combination of Phillips and Wieder further does not explicitly disclose that the media broker is directed to enable operation of the second user receiving device according to the prior user profile settings responsive to the determining the expiration of the time period. However, in analogous art, Cuttner discloses that “[a]n Account Manager system may also allow an authorized user to change various system settings. For example, a system of a viewing station 14 may set a particular stored profile as a default profile. If a user logs into the system another user profile associated with the user may be activated. After the user views a program, the system may then automatically revert back to the Default profile (para. [0099]),” which teaches that devices can be configured such that they allow for temporary profiles to be used, while then reverting to a default profile at a certain time; in combination with the teachings of Wieder, this certain time could be after the expiration of a time period. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips and Wieder to allow for prior user profile settings to be stored at the second user receiving device, wherein the media broker is directed to enable operation of the second user receiving device according to the prior user profile settings responsive to the determining the expiration of the time period. This would have produced predictable and desirable results, in that it would allow for a single device to properly and intuitively handle a plurality of users and their corresponding profiles, while still maintaining a 
The combination of Phillips, Wieder and Cuttner does not explicitly disclose wherein, the communicating, the identifying, the accessing, the transmitting, the determining and the directing are performed by a mobile device. However, in analogous art, Das discloses that a user-profile module may be located within a remote control (i.e. a mobile user device), wherein “one or more user profiles may be transferred to the remote control,” wherein “it is further possible to control a plurality of TVs, STBs and videorecorders using the same user profile and zap control module. Updates of user profiles, or suggestions for such updates, may be fed back to the TV or STB. For example, the remote control may be arranged to record the user's viewing history and, if necessary, update the user's profile accordingly, after which the updates are communicated to the TV or STB (col. 5, ln. 60 – col. 6, ln. 37),” which teaches that identifiers may be transmitted between a first set-top box, to a remote control device, and then on to other set-top boxes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips, Wieder and Cuttner to allow for, the communicating, the identifying, the accessing, the transmitting, the determining and the directing to be performed by a mobile user device. This would have produced predictable and desirable results, in that it would allow for local processing and distribution of profile settings, which could increase system resiliency in the case of server or network errors. 
Regarding claim 22, the combination as stated above discloses the mobile device of claim 21, and further discloses wherein the operations further comprise obtaining the identifier associated with the first user receiving device (Phillips, Fig. 4, element 210, para. [0047]).
the mobile device of claim 21, and further discloses wherein the operations further comprise receiving updated first user profile settings from the second user receiving device, wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.).
Regarding claim 24, the combination as stated above discloses the mobile device of claim 23, and further discloses wherein the operations further comprise transmitting the updated first user profile settings to the first user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
Regarding claim 26, the combination as stated above discloses the mobile device of claim 21, and further discloses wherein the mobile device comprises a remote control (Das, col. 5, ln. 60 – col. 6, ln. 37. This limitation was anticipated in the rejection of claim 1.).


Claims 2 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025), Cuttner et al. (Pub. No.: US 2010/0094866) and Das et al. (Pat. No.: US 6,493,688), and further in view of Seibold et al. (Pub. No.: US 2014/0007154).
Regarding claim 2, the combination as stated above discloses the method as recited in claim 1, but does not explicitly disclose wherein the first user profile settings comprise at least one of purchase restriction data, on-demand access, and bill payment data. However, in analogous art, Seibold discloses a system for providing individualized control of media assets, 
Regarding claim 25, the combination as stated above discloses the mobile device of claim 21, but does not explicitly disclose wherein the first user profile settings comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. However, in analogous art, Seibold discloses a system for providing individualized control of media assets, wherein “[a] user profile may identify access permissions and restrictions for various media types including, but not limited to, movies, video, television, video games, Internet content, and music. For example, a parent may define access permissions for a child to prevent the child from viewing or purchasing Smartphone applications with mature content (para. [0105]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips, Wieder and Das to allow for the first user profile settings to comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. This would have produced predictable and desirable results, in that it would allow parents to .


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025), Cuttner et al. (Pub. No.: US 2010/0094866) and Das et al. (Pat. No.: US 6,493,688), and further in view of Smith, II et al. (Pub. No.: US 2002/0113994).
Regarding claim 3, the combination as stated above discloses the method as recited in claim 1, but does not explicitly disclose wherein the first user profile settings include a list of devices able to access the first user profile. However, in analogous art, Smith, II discloses a “user, upon service inception with the service provider, lists several devices for access as part of the user's profile stored with the service provider (para. [0050]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the above art to allow for the first user profile settings to include a list of devices able to access the first user profile. This would have produced predictable and desirable results, in that it would allow for a profile to contain relevant information that could be helpful for the user associated with said profile.


Claims 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025) and Cuttner et al. (Pub. No.: US 2010/0094866).
Regarding claim 27, Phillips discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: accessing first user profile settings associated with a first user receiving device according to an identifier associated with the first user receiving device (Fig. 4, elements 270 and 280, para. [0049]); transmitting the first user profile settings to a second user receiving device through a network (Fig. 4, elements 200-340, paras. [0045]-[0049]), wherein the second user receiving device stores the first user profile settings at the second user receiving device responsive to the transmitting the first user profile settings to enable operation of the second user receiving device according to the first user profile settings and first content user data (Fig. 4, element 340, para. [0053]. The media item is played from the resume point; i.e. the device is operated in response to the settings.); determining an expiration of a time period (Fig. 3, element 68, para. [0042]). 
Although Phillips discloses an expiration time, it could be argued that Phillips does not explicitly disclose responsive to the determining the expiration of the time period, directing the second user receiving device to remove the first user profile settings from storage at the second user receiving device to disable the operation of the second user receiving device according to the first user profile settings. However, in analogous art, Wieder discloses “storing a definition of usage-rights for said digital-work in one or more memories; wherein said definition of usage-rights authorizes a plurality of different formats of a digital-work for use by a  This would have produced predictable and desirable results, in that it would allow for time limits to be placed on accessibility to content, which would add a well-known capability to the system.
	It could be argued that the combination of Phillips and Wieder does not explicitly disclose wherein prior user profile settings are stored at the second user receiving device, and thus it could be argued that the combination of Phillips and Wieder further does not explicitly disclose that the media broker is directed to enable operation of the second user receiving device according to the prior user profile settings responsive to the determining the expiration of the time period. However, in analogous art, Cuttner discloses that “[a]n Account Manager system may also allow an authorized user to change various system settings. For example, a system of a viewing station 14 may set a particular stored profile as a default profile. 
Regarding claim 28, the combination of Phillips, Wieder and Cuttner discloses the non-transitory machine-readable medium of claim 27, and further discloses wherein the operations further comprise: receiving updated first user profile settings from the second user receiving device, wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.), but does not explicitly disclose and transmitting the updated first user profile settings to the first user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.). 
the non-transitory machine-readable medium of claim 28, and further discloses wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.).
Regarding claim 30, the combination of Phillips, Wieder and Cuttner discloses the non-transitory machine-readable medium of claim 27, and further discloses wherein the operations further comprise identifying the first user profile settings associated with the first user receiving device based on the identifier (Phillips, Fig. 4, elements 270 and 280, para. [0049]).


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025) and Cuttner et al. (Pub. No.: US 2010/0094866), and further in view of Seibold et al. (Pub. No.: US 2014/0007154).
Regarding claim 31, the combination of Phillips, Wieder and Cuttner discloses the non-transitory machine-readable medium of claim 27, but does not explicitly disclose wherein the first user profile settings comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. However, in analogous art, Seibold discloses a system for providing individualized control of media assets, wherein “[a] user profile may identify access permissions and restrictions for various media types including, but not limited to, movies, video, television, video games, Internet content, and .


Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are moot in view of the new grounds of rejection in view of Cuttner, as well as in view of the remaining 35 USC § 112 rejection.


Conclusion
Claims 1-9 and 21-31 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 14, 2021